DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-20 are pending in the present application and are considered in this action.


Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections under 35 USC 101, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates generally to transaction tokens and, more particularly, to generation of tokens that are compatible with one or more payment providers from a plurality of possible payment providers.  The method of the claimed invention includes: receiving a token request associated with a transaction; retrieving, by the transaction management system based on the token request, a pre-determined token rule set from a rules engine; determining token parameters of an electronic token; determining a plurality of payment providers that use the 
The prior arts in the field, such as the combination of US20150112870; US20150112871A1; and US20170061428A1 teaches a similar apparatus as claims 1, 9 and 15, except that the claimed feature of, “selecting, by the transaction management system based on the token parameters and a the pre-determined token rule set, a selected payment provider from the plurality of payment providers.”  
None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature.  Therefore, prior arts (US20150112870; US20150112871A1; and US20170061428A1) taken alone or in combination, fail to explicitly teach each and every limitations of claims 1, 9 and 15. 
Furthermore, Examiner cannot find prior art of reference dated before September 20, 2018 that teaches the limitations of either claim 1 or 9 or 15. 
Viewed as a whole, in the ordered combination of elements that teaches a system and a method of “r receiving a token request associated with a transaction; retrieving, by the transaction management system based on the token request, a pre-determined token rule set from a rules engine; determining token parameters of an electronic token; determining a plurality of payment providers that use the cryptogram protocol for payment processing; selecting a payment provider from the plurality of payment providers; generating the electronic token; and .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	5/27/2021  

/JAMES D NIGH/               Senior Examiner, Art Unit 3685